DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    110
    524
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on March 26th 2021. Claims 1-24 are allowed. Claims 21-24 are new.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 01/06/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. 

Allowable Subject Matter
6.	Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, see 892, either singularly or in combination fail to anticipate or render obvious specifically, with respect to the Independent claim 1, in combination of with the other claimed limitations, determining, by one or more processors  of the encoder, control points to encode an affine block from a video signal according to affine inter-prediction; determining, by the one or more processors , a sub-block size of a sub-block based on the control points for the affine block; determining, by the one or more processors , residual information for the sub-block based on a difference between the current sample of the sub-block and the reference sample at the reference block; and encoding, by the one or more processors , the control points and the residual information in a bitstream. The same reasoning applies to claims 8, 13, and 18 mutatis mutandis.  Accordingly, claims 2-7,9-12,14-17,19-24 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        June 1, 2021